Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 18, 1989, which denied claimant’s application for reopening and reconsideration of a prior decision of the Board.
All claimant did to support her request that the Unemployment Insurance Appeal Board reconsider its prior decision was to submit proof that the finding by the Administrative Law Judge as to the number of her absences from work was erroneous. However, the Board in its initial decision upholding the determination that claimant’s actions constituted misconduct corrected the erroneous finding. Therefore, given that claimant submitted no new evidence to the Board, it did not abuse its discretion in rejecting the application (see, Matter of Cruz [Levine], 49 AD2d 978).
*864Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.